                 Case 3:18-cv-06227 Document 1 Filed 10/11/18 Page 1 of 8




 1   STEVEN AMES BROWN
     Entertainment Law 83363
 2   69 Grand View Avenue
     San Francisco, California 94114-2741
 3   415/647-7700 Tele
     415/285-3048 Fax
 4   sabrown@entertainmentlaw.com
 5   Attorney for Plaintiff
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   DION DiMUCCI,
12                                                    COMPLAINT;
                  Plaintiff,                          DEMAND FOR JURY
13
           vs.
14
     SONY INTERACTIVE
15
     ENTERTAINMENT, LLC,
     MICROSOFT CORPORATION,
16
     AMAZON SERVICES, LLC.
17
                 Defendants.            /
18
     _________________________________/

19

20

21

22

23

24

25

26




                                          COMPLAINT
                 Case 3:18-cv-06227 Document 1 Filed 10/11/18 Page 2 of 8




 1         1. Plaintiff Dion DiMucci is a citizen of Florida. Defendant Sony Interactive

 2   Entertainment, LLC (“Sony”) is a California limited liability company. Plaintiff is

 3   informed and believes that Sony has one manager/member, a citizen of the State

 4   of New York. Defendant Microsoft Corporation (“Microsoft”) is a citizen of the

 5   State of Washington. Defendant Amazon Services, LLC (“Amazon”) is a Nevada

 6   limited liability company. Plaintiff is informed and believes that Amazon has one

 7   manager/member, a citizen of the State of Washington. The matter in controversy

 8   exceeds, exclusive of interest and costs, the sum of $75,000.00. This Court has

 9   diversity jurisdiction under 28 U.S.C. § 1332(a)(2). Venue is proper pursuant to 28

10   U.S.C. § 1391(b)(2).

11         2. Defendants are subject to specific jurisdiction in California because they

12   purposefully directed activities and consummated some transaction with the state

13   and residents hereof and performed an act by which they purposefully availed

14   themselves of the privilege of conducting activities in this forum and the claim

15   arises out of those activities.

16         3. Intradistrict Assignment. This action is properly filed in this division

17   because a substantial part of the events or omissions which give rise to the claim

18   occurred in San Francisco and the intangible property rights at-issue are managed

19   in San Francisco County.

20         4.   Sony is the manufacturer of the videogame platform known as

21   PlayStation. Microsoft is the manufacturer of the videogame platform known as

22   Xbox. In the course of marketing their hardware platforms to consumers both

23   Sony and Microsoft entered into cooperative marketing agreements with ZeniMax

24   Media, Inc. (“ZeniMax”).      Pursuant to those marketing agreements, ZeniMax

25   produced audiovisual advertising messages for their videogames, which Sony

26   and Microsoft exploited on the Internet for the purpose of enticing consumers to



                                             -1-
                                          COMPLAINT
                Case 3:18-cv-06227 Document 1 Filed 10/11/18 Page 3 of 8




 1   purchase their videogame platforms.

 2         5. Amazon has entered into agreements with Sony and Microsoft to sell

 3   their videogame platform hardware to consumers. Amazon has also entered into

 4   an agreement with ZeniMax to sell its videogames to consumers in PlayStation

 5   and Xbox formats.     Pursuant to its marketing agreement ZeniMax produced

 6   audiovisual advertising messages for its videogames which Amazon has exploited

 7   on the Internet for the purpose of enticing consumers to purchase the games in

 8   PlayStation and Xbox formats.

 9         6. Plaintiff is singer and songwriter who has performed under the name

10   Dion and sometimes as part of the group Dion & The Belmonts. Twenty-one of

11   Dion’s recordings have appeared on the Billboard Top 40 charts, including Lonely

12   Tenager, Rounaround Sue, Ruby Baby, A Teenager in Love, Donna the Prima
13   Donna, Drip Drop and “Abraham, Martin and John”. This action involves his
14   recording of The Wanderer, an iconic song of teenage angst which reached

15   number 2 on the Top 40 chart.

16         7. Dion authored the sound recording The Wanderer for Laurie Records in

17   1961. At all times hereinbelow mentioned Universal Music Enterprises, a division

18   of UMG Recordings, Inc. (“UMG”) has been the successor to Laurie Records and

19   the owner of the common law copyright in Dion’s recording of The Wanderer, Civil

20   Code § 980(a)(2). UMG’s principal place of business is in California.

21         8. In or about 2015 ZeniMax entered into a written agreement with UMG

22   licensing The Wanderer for use in connection with the advertising of the

23   videogame Fallout 4 (“UMG License”). The license contained a California choice

24   of law provision. “The validity, construction and effect of this agreement, and any

25   and all modifications thereof, shall be governed by the laws of the State of

26   California applicable to contracts entered into and performed entirely within the



                                            -2-
                                         COMPLAINT
                Case 3:18-cv-06227 Document 1 Filed 10/11/18 Page 4 of 8




 1   State of California.”

 2         9. ZeniMax hired Gnet Agency to produce advertising messages for its

 3   videogame Fallout 4.      Gnet Agency is a citizen of California.    The Fallout 4

 4   advertising messages all embody Plaintiff’s recording, The Wanderer.

 5         10. On behalf of ZeniMax, Gnet Agency provided copies of the Fallout 4

 6   advertising messages to Sony, Microsoft and Amazon in California.

 7         11. Sony and Microsoft altered the advertising messages by adding their

 8   PlayStation and Xbox trademarks and additional audiovisual footage advertising

 9   their platforms. They both uploaded their versions of the Fallout 4 advertising

10   messages to their Youtube subscription channels. At all times herein mentioned,

11   the Youtube terms of service stated that California’s internal substantive law

12   (without regard to the law of conflicts) shall apply and that all disputes “shall be

13   decided exclusively by a court of competent jurisdiction located in Santa Clara

14   County, California.”

15         12. Amazon uploaded the Fallout 4 advertising messages to its online store

16   where it can be selected by consumers in California and viewed on the same page

17   as “radio buttons” which permit consumers to purchase the Fallout 4 videogame

18   in PlayStation or Xbox formats.

19         13. The use of The Wanderer in the Fallout 4 advertising messages was

20   authorized by the UMG License on the Internet through October 18, 2016. No

21   claims are made hereunder for any exploitation during the term of the UMG

22   License.
23                                      FIRST CLAIM

24                           [COMMON LAW RIGHT OF PUBLICITY]

25                                     [All Defendants]

26         14. Plaintiff incorporates paragraphs 1 through 13 from above.



                                             -3-
                                          COMPLAINT
                   Case 3:18-cv-06227 Document 1 Filed 10/11/18 Page 5 of 8




 1         15. The authorization for Defendants to embody Plaintiff’s vocal

 2   performance as embodied in The Wanderer expired on October 18, 2016. All

 3   exploitation of Plaintiff’s voice commencing on October 19, 2016 has been without

 4   the authorization of Plaintiff or UMG.

 5         16. Notwithstanding the expiration of the UMG License Defendants have

 6   continued from October 19, 2016 onward to publicly exploit Plaintiff’s voice for the

 7   purpose of advertising and selling the Fallout 4 videogames and the PlayStation

 8   and Xbox platforms, using his identity, appropriating it for their commercial

 9   advantage, without consent, which has financially damaged him by the loss of the

10   value of the use of his identity they appropriated and the profits they earned

11   therefrom, thereby infringing on his common law right of publicity.

12         17. Defendants have been guilty of malice toward Plaintiff in that, inter-alia,

13   they have engaged in conduct intended to harm and/or which was despicable

14   borne of a willful or conscious disregard for his rights, thereby entitling him to an

15   award of exemplary damages.

16         18. ZeniMax was informed when it first distributed the Fallout 4 advertising

17   messages to Defendants that he had a moral objection to being associated with a

18   videogame rated as containing “blood and gore, intense violence, strong

19   language, use of drugs. [ ] Battles are frenetic with realistic gunfire, explosions,

20   and   large     blood-splatter   effects;   some   attacks   result   in   slow-motion

21   dismemberment and decapitations. A handful of scenes depict chunks of flesh as

22   well as severed heads and dismembered corpses. During the course of the game,

23   players can consume a variety of fictional drugs (e.g., Buffout, Jet, Psycho)

24   through the use of a menu; repeated use of these drugs leads to an addiction

25   status and various negative effects for characters.”

26




                                               -4-
                                            COMPLAINT
                Case 3:18-cv-06227 Document 1 Filed 10/11/18 Page 6 of 8




 1         19. In July 2017 Plaintiff sued ZeniMax, inter-alia, informing them that the

 2   Fallout 4 advertising messages were still on the Internet, advising them that with
 3   simply keyword searches in public search engines they could locate where the

 4   advertisements were still online and demanding that as the owner of the copyright

 5   in the advertisements issue “takedown” notices so they were removed from

 6   public access.

 7         20. Plaintiff’s Complaint against ZeniMax was personally reviewed by its

 8   Deputy General Counsel, Marcia Mitnick. While ZeniMax claims it removed the

 9   unauthorized advertisements from its Internet uses in July 2017 under Mitnick’s

10   direct instructions, they have not been removed by Defendants.           Given that

11   ZeniMax supplied the advertising messages to Defendants and authorized them

12   to exploit them and were likely obliged to indemnify Defendants against any third-

13   party claims, Mitnick must have informed Defendants that they had no right to

14   utilize Plaintiff’s voice in advertising messages for Fallout 4. Defendants continued

15   exploitation of Plaintiff’s voice to sell a videogame he finds morally objectionable

16   after being put on actual notice of his objections constitutes conduct intended to

17   harm Plaintiff and which is despicable borne of a willful or conscious disregard for

18   his rights, thereby entitling him to an award of exemplary damages.

19         21. As a direct and proximate result of Defendants’ conduct, Plaintiff has

20   been harmed in a sum in excess of $75,000.00 by each Defendant. Defendants’

21   continued exploitation of Plaintiff’s voice to sell morally objectionable goods is an

22   irreparable injury, justifying preliminary and permanent injunctive relief.

23                                        SECOND CLAIM

24                                 COMMON LAW COPYRIGHT

25                                      [ALL DEFENDANTS]

26         22. Plaintiff incorporates paragraphs 1 through 21 herein.



                                             -5-
                                          COMPLAINT
                 Case 3:18-cv-06227 Document 1 Filed 10/11/18 Page 7 of 8




 1         23.   Plaintiff authored The Wanderer and transferred the common law

 2   copyright thereto to Laurie Records in exchange for royalties based on the

 3   exploitation thereof. As such, Plaintiff is a beneficial owner of the common law

 4   copyright, California Civil Code § 98(a)(2).

 5         24. Defendants’ exploitation of the Fallout 4 advertisements embodying

 6   The Wanderer commencing on October 19, 2016 and continuing thereafter has
 7   been without the consent of UMG and therefore constitutes common law

 8   copyright infringement in violation of Civil Code § 980(a)(2).

 9         25. Defendants’ exploitation of the Fallout 4 advertisements after being put

10   on actual notice by Mitnick that ZeniMax’s right to exploit The Wanderer had

11   expired, constitutes conduct intended to harm Plaintiff and which is despicable

12   borne of a willful or conscious disregard for his rights, thereby entitling him to an

13   award of exemplary damages.

14         26. As a direct and proximate result of Defendants’ conduct, Plaintiff has

15   been harmed in a sum in excess of $75,000.00 by each Defendant. Defendants’

16   continued exploitation of The Wanderer to sell morally objectionable goods is an

17   irreparable injury, justifying preliminary and permanent injunctive relief.

18         WHEREFORE, Plaintiffs pray judgment against Defendants, jointly and

19   severally, as follows:

20         1.     General damages according to proof, in excess of $1,000,000.00;

21         2.     Exemplary damages in a sum sufficient to punish Defendants and

22                make examples of them to others;

23         4.     Preliminary and permanent injunctive relief;

24         5.     Costs of suit;

25         6.     Such further relief as the Court may deem just;

26         ///



                                              -6-
                                           COMPLAINT
          Case 3:18-cv-06227 Document 1 Filed 10/11/18 Page 8 of 8




 1   7.    Plaintiff demands a trial by jury.

 2   Dated: October 11, 2018

 3                                    Respectfully submitted,

 4

 5                                    /S/

 6                                    STEVEN AMES BROWN
                                      Attorney for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                      -7-
                                   COMPLAINT
